Case 6:14-cv-06008-GAP-EJK Document 140 Filed 08/06/20 Page 1 of 3 PageID 1321




                     IN THE UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF FLORIDA, ORLANDO DIVISION

  ALLIANCE OF AUTOMOTIVE SERVICE
  PRODIVERS, INC.,
                 Plaintiff,
                                                                 MDL Docket No. 2557
         v.
  STATE FARM MUTUAL AUTO INSURANCE                               Civil Action No. 6:14-cv-06008-
  COMPANY, et al.,                                               GAP-EJK

                 Defendants.




                                  NOTICE OF APPEARANCE

        PLEASE TAKE NOTICE that, under Local Rule 2.03(a) and paragraph 7 of this Court’s

 Scheduling Order Number One (ECF No. 2), Drew A. Hillier of the law firm Axinn, Veltrop &

 Harkrider LLP hereby enters his appearance on behalf of Defendants Property and Casualty

 Insurance Company of Hartford, Hartford Insurance Company of the Southeast, Hartford

 Insurance Company of the Midwest, Hartford Underwriters Insurance Company, Hartford

 Insurance Company of Illinois, Hartford Casualty Insurance Company, Hartford Accident and

 Indemnity Company, and Hartford Fire Insurance Company.

        Counsel is a member in good standing of the Connecticut bar and is admitted to practice

 before: the United States District Court for the District of Connecticut, the United States District

 Court for the Southern District of New York, the United States District Court for the Eastern

 District of New York, the United States Bankruptcy Court for the District of Connecticut, the

 United States Court of Appeals for the 2nd Circuit, and the United States Court of Appeals for

 the Federal Circuit.
Case 6:14-cv-06008-GAP-EJK Document 140 Filed 08/06/20 Page 2 of 3 PageID 1322




        Counsel is familiar with the Court’s Local Rules and will conduct himself in accordance

 with the Code of Professional Responsibility and the other ethical limitations or requirements

 governing the professional behavior of members of the Florida bar.



  Dated: August 6, 2020                              Respectfully submitted,

                                                     /s/ Drew A. Hillier
                                                     Drew A. Hillier
                                                     AXINN, VELTROP & HARKRIDER LLP
                                                     90 State House Square
                                                     Hartford, CT 06103
                                                     Phone: (860) 275-8100
                                                     Facsimile: (860) 275-8101
                                                     dhillier@axinn.com

                                                     Attorneys for Defendants
                                                     Property and Casualty Insurance Company of
                                                     Hartford, Hartford Insurance Company of the
                                                     Southeast, Hartford Insurance Company of
                                                     the Midwest, Hartford Underwriters
                                                     Insurance Company, Hartford Insurance
                                                     Company of Illinois, Hartford Casualty
                                                     Insurance Company, Hartford Accident and
                                                     Indemnity Company, and Hartford Fire
                                                     Insurance Company




                                                 2
Case 6:14-cv-06008-GAP-EJK Document 140 Filed 08/06/20 Page 3 of 3 PageID 1323




                                 CERTIFICATE OF SERVICE


        I hereby certify that on August 6, 2020, I caused a true and correct copy of the foregoing

 Notice of Appearance to be served upon counsel of record via the CM/ECF system.



                                                   /s/ Drew A. Hillier
                                                   Drew A. Hillier
